               Case 2:20-cv-00279-DBB Document 24 Filed 05/12/20 Page 1 of 5




                                IN THE UNITED STATES DISTRICT COURT
                                          DISTRICT OF UTAH


   UNITED STATES OF AMERICA,
                                                               PRELIMINARY INJUNCTION
               Plaintiff,                                      AGAINST GP SILVER LLC AND
                                                               GORDON PEDERSEN
   v.
                                                               Case No. 2:20-cv-00279 DBB
   MY DOCTOR SUGGESTS LLC (d/b/a
   My Health Supplier), a Utah corporation,
   GP SILVER LLC, a Utah corporation and                       Judge David Barlow
   GORDON PEDERSEN, an individual,

               Defendants.

          This matter came before the court at a Show Cause hearing on May 12, 2020 as to why a

Preliminary Injunction should not issue to restrain Defendants GP SILVER LLC and GORDON

PEDERSEN from engaging in ongoing violations of the federal criminal laws. Counsel for the

government appeared. Defendant GP Silver LLC and Gordon Pedersen did not appear, nor did

counsel appear on their behalf. The court has considered the United States’ previously filed

Motion and Memorandum in Support (ECF No. 2), the exhibits filed therewith, and the

supporting declaration and documentation, together with the argument of counsel.

          Based upon the foregoing, the court makes the following findings only as to Defendants

GP SILVER LLC and GORDON PEDERSEN:

          1.        This court has jurisdiction over the subject matter of this case, there is good cause

to believe that it will have jurisdiction over all the parties hereto, and venue in this district is

proper.
            Case 2:20-cv-00279-DBB Document 24 Filed 05/12/20 Page 2 of 5




       2.       This preliminary injunction does not modify, rescind, or have any other effect on

the Order granting Motion for Temporary Restraining Order (ECF No. 8), the Order Granting

Motion for Extension of Time (ECF No. 21) (which extends the Temporary Restraining Order in

effect until May 29, 2020), or the Order Freezing Assets (ECF No. 9).

       3.       There is good cause to believe that Defendants GP Silver LLC and Gordon

Pedersen have violated and are likely to continue engaging in acts or practices that violate 18

U.S.C. § 1341 (mail fraud) and 18 U.S.C. § 1343 (wire fraud) and that the United States is

therefore likely to prevail on the merits of this action.

       4.       There is good cause to believe that immediate and irreparable harm will result

from Defendants GP Silver LLC and Gordon Pedersen’s ongoing violations of 18 U.S.C. § 1341

(mail fraud) and 18 U.S.C. § 1343 (wire fraud) unless Defendants GP Silver LLC and Gordon

Pedersen are restrained and enjoined by order of this court.

       5.       There is good cause to believe that the harm to Defendants GP Silver LLC and

Gordon Pedersen’s business during the pendency of the TRO is greatly outweighed by the threat

to the health and safety of individuals relying on Defendants GP Silver LLC and Gordon

Pedersen’s products and the representations regarding those products and to the public generally.

       6.       Injunctive relief to protect the public interest is expressly authorized by 18 U.S.C.

§ 1345. The public’s interest in receiving accurate medical information, in health-related

advertising that is not false, and in health and safety are all supported by this preliminary

injunction.

       7.       No security is required of any agency of the United States for issuance of a

preliminary injunction. Fed. R. Civ. P. 65(c).


                                             Page 2 of 5
            Case 2:20-cv-00279-DBB Document 24 Filed 05/12/20 Page 3 of 5




       THEREFORE, IT IS HEREBY ORDERED:

                                              I.

       The court previously granted United States’ Motion for an Ex Parte Temporary

Restraining Order and Order to Show Cause Why a Preliminary Injunction Should Not Issue

pursuant to 18 U.S.C. § 1345. For good cause shown, the court now converts the Temporary

Restraining Order to a Preliminary Injunction against Defendants GP Silver LLC and Gordon

Pedersen.

                                              II.

       Defendants GP Silver LLC and Gordon Pedersen, and any person or entity acting at the

direction of or on behalf of either or any of them, are prohibited from destroying, altering, or

concealing any documents, books, and records that are in the possession, custody, or control of

Defendants, their respective agents, servants, employees, and attorneys, and those persons in

active concert or participation with them, including documents that concern the allegations in the

Complaint or Defendants’ assets, finances, or business operations.

                                              III.

       Defendants GP Silver LLC and Gordon Pedersen, their agents, officers and employees,

and all other persons and entities in active concert or participation with them are prohibited from:

                   i. committing mail fraud, as defined by 18 U.S.C. § 1341;

                   ii. committing wire fraud, as defined by 18 U.S.C. § 1343;




                                            Page 3 of 5
         Case 2:20-cv-00279-DBB Document 24 Filed 05/12/20 Page 4 of 5




                 iii. using interstate telephone calls, mail or private interstate carrier, or

                      electronic communications, including wire, radio, television and internet

                      publication to:

                          1. Sell or distribute silver products, including without limitation,

                             silver products sold on behalf of Gordon Pedersen, My Doctor

                             Suggests LLC or GP Silver LLC in interstate commerce;

                          2. Sell or distribute any silver product that represents, directly or

                             indirectly, expressly or impliedly that it is intended for use in the

                             diagnosis, cure, mitigation, treatment, or prevention of any disease,

                             including, without limitation, products that are intended for use in

                             the diagnosis, cure, mitigation, treatment or prevention of COVID-

                             19.

                                              IV.

       Defendants GP Silver LLC and Gordon Pedersen, their agents, officers, and employees,

and all other persons and entities in active concert or participation with them are FURTHER

ORDERED to immediately remove any active sales listings for My Doctor Suggests silver

products, wherever those listings may appear, including without limitation, on the Defendants’

own website (MyDoctorSuggestsStore.com), as well as on third party websites such as Amazon

and Shopify.


                                              V.




                                            Page 4 of 5
          Case 2:20-cv-00279-DBB Document 24 Filed 05/12/20 Page 5 of 5




       Within ten business days of the service of this order, Defendants GP Silver LLC and

Gordon Pedersen shall file with this court and serve on the Plaintiff, United States, a sworn

accounting of:




                 a. The proceeds from any silver products sold from January 30, 2020 to present;

                 b. The disposition and current location of all customer funds received through

                    the sale of silver products from January 30, 2020 to present, and

                 c. Every transaction in which any funds or other assets of any kind have been

                    transferred from Defendants since January 30, 2020.

                                               VI.

       This court shall retain jurisdiction over this action for the purposes of implementing and

carrying out the terms of all orders and decrees which may be entered herein and to entertain any

suitable application or motion for additional relief within the jurisdiction of this Court.


       IT IS FURTHER ORDERED that the government serve this Order on Defendants GP

Silver LLC and Gordon Pedersen no later than May 15, 2020. The government should then file

proof of service on the docket.


       DATED this 12th of May, 2020.


                                                       BY THE COURT:



                                                       ___________________________________
                                                       DAVID BARLOW
                                                       UNITED STATES DISTRICT JUDGE

                                             Page 5 of 5
